         Case 3:19-cv-02995-RS Document 17 Filed 08/19/19 Page 1 of 7



 1   KELLEY DRYE & WARREN LLP
      Tahir L. Boykins (State Bar No. 323441)
 2   10100 Santa Monica Boulevard
     23rd Floor
 3   Los Angeles, CA 90067-4008
     Telephone: (310) 712-6100
 4   Facsimile: (310) 712-6199
     tboykins@kelleydrye.com
 5
     KELLEY DRYE & WARREN LLP
 6    Lauri A. Mazzuchetti (Pro Hac Vice pending)
      Glenn T. Graham (Pro Hac Vice pending)
 7   One Jefferson Road
     Parsippany, New Jersey 07054
 8   Telephone:    (973) 503-5900
     Facsimile:    (973) 503-5950
 9   lmazzuchetti@kelleydrye.com
     ggraham@kelleydrye.com
10
     Attorneys for Defendants Sunrun Inc. and
11   Sunrun Installation Services, Inc.

12
                                UNITED STATES DISTRICT COURT
13
                   NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO
14

15
     ALLISON L. JAVITCH, an individual,              Case No. 3:19-cv-02995
16

17                          Plaintiff,              DEFENDANTS’ ANSWER TO
                                                    COMPLAINT
18          v.
                                                    Action Filed: May 30, 2019
19   SUNRUN, INC., a Delaware Corporation, and      Trial Date: None Set
     SUNRUN INSTALLATION SERVICES, INC.,
20   a Delaware Corporation,
21
                            Defendants.
22

23

24

25

26
27

28

                                DEFENDANTS’ ANSWER TO COMPLAINT
                                      CASE NO. 3:19-CV-02995
           Case 3:19-cv-02995-RS Document 17 Filed 08/19/19 Page 2 of 7



 1           Defendants Sunrun Inc. and Sunrun Installation Services, Inc. (collectively, “Sunrun”)

 2   hereby file their Answer and Affirmative Defenses to the Complaint filed by plaintiff Allison L.

 3   Javitch (“Plaintiff”).

 4           The following paragraphs of the Answer correspond to the numbered paragraphs of

 5   Plaintiff’s Complaint:

 6           1.      Sunrun admits that Plaintiff has brought this action related to the Telephone

 7   Consumer Protection Act, 47 U.S.C. § 227, et seq. (“TCPA”), but denies that Sunrun violated the

 8   TCPA or any other law and denies the remaining factual allegations contained in paragraph 1 of the

 9   Complaint.

10           2.      Sunrun admits that it sells and installs solar panels. However, Sunrun denies the

11   remaining factual allegations contained in paragraph 2 of the Complaint.

12           3.      Sunrun denies the allegations contained in paragraph 3 of the Complaint.

13           4.      The allegations in paragraph 4 of the Complaint state legal conclusions to which no

14   response is required. To the extent that a response is required, Sunrun denies those allegations.

15           5.      Sunrun denies the allegations contained in paragraph 5 of the Complaint.

16           6.      Sunrun denies the allegations contained in paragraph 6 of the Complaint.

17           7.      Sunrun is without knowledge or information to form a belief as to what Plaintiff

18   “seeks,” but denies the factual allegations contained in paragraph 7 of the Complaint. Sunrun further

19   denies that Plaintiff is entitled to any of the relief she seeks in paragraph 7 of the Complaint.

20                                                 PARTIES
21           8.      Sunrun is without knowledge or information sufficient to form a belief as to the truth

22   of the allegations contained in paragraph 8 of the Complaint.

23           9.      Sunrun admits that Sunrun Inc. is a Delaware corporation and that its principal place

24   of business is 595 Market Street, 29th Floor, San Francisco, California 94105.

25           10.     Sunrun admits that Sunrun Installation Services, Inc. is a Delaware corporation and

26   that its principal place of business is 595 Market Street, 29th Floor, San Francisco, California 94105.
27   ///

28   ///
                                                  1
                                  DEFENDANTS’ ANSWER TO COMPLAINT
                                        CASE NO. 3:19-CV-02995
         Case 3:19-cv-02995-RS Document 17 Filed 08/19/19 Page 3 of 7



 1                                  III.    JURISDICTION AND VENUE
 2             11.    With respect to the allegations set forth in paragraph 11 of the Complaint, Sunrun

 3   denies that it violated the TCPA or any other law, admits that Plaintiff brings this action pursuant to

 4   the TCPA, and admits that the Court has subject matter jurisdiction thereunder.

 5             12.    Sunrun admits that it conducts business in the state of California and in this district,

 6   and admits that the Court has personal jurisdiction thereunder. However, Sunrun denies the

 7   remaining factual allegations contained in paragraph 12 of the Complaint.

 8             13.    Sunrun admits that it conducts business in the State of California and in this district.

 9   However, Sunrun denies the remaining factual allegations contained in paragraph 13 of the

10   Complaint.

11                   IV.    DEFENDANTS CALL PLAINTIFF WITHOUT CONSENT
12             14.    Sunrun denies the allegations contained in paragraph 14 of the Complaint.

13             15.    Sunrun denies the allegations contained in paragraph 15 of the Complaint.

14             16.    Sunrun denies the allegations contained in paragraph 16 of the Complaint.

15             17.    Sunrun denies the allegations contained in paragraph 17 of the Complaint.

16             18.    Sunrun denies the allegations contained in paragraph 18 of the Complaint.

17             19.    Sunrun denies the allegations contained in paragraph 19 of the Complaint.

18                                       FIRST CAUSE OF ACTION
                              Willful and/or Knowing Violation of 47 U.S.C. § 227
19                                Telephone Consumer Protection Act of 1991
                                            (Against all Defendants)
20

21             20.    Sunrun incorporates its responses to paragraphs 1 through 19 as though fully set forth

22   herein.

23             21.    Sunrun denies the allegations contained in paragraph 21 of the Complaint.

24             22.    Sunrun denies the allegations contained in paragraph 22 of the Complaint.

25             23.    Sunrun denies the factual allegations contained in paragraph 23 of the Complaint.

26   With respect to those remaining allegations set forth therein which constitute legal conclusions, no

27   response thereto is required. To the extent a response to those legal conclusions is required, Sunrun

28   denies those allegations.
                                                   2
                                   DEFENDANTS’ ANSWER TO COMPLAINT
                                         CASE NO. 3:19-CV-02995
         Case 3:19-cv-02995-RS Document 17 Filed 08/19/19 Page 4 of 7



 1           24.     Sunrun denies the allegations contained in paragraph 24 of the Complaint.

 2           25.     Sunrun denies the allegations contained in paragraph 25 of the Complaint.

 3           26.     Sunrun denies the allegations contained in paragraph 26 of the Complaint.

 4           27.     The allegations in paragraph 27 of the Complaint state legal conclusions to which no

 5   response is required. To the extent that a response is required, Sunrun denies those allegations.

 6                                          PRAYER FOR RELIEF
 7           28.     Sunrun denies that Plaintiff is entitled to any of the relief she seeks in the

 8   “WHEREFORE” paragraph of the Complaint.

 9                                        AFFIRMATIVE DEFENSES
10           By way of further response, Sunrun asserts and alleges the following Affirmative Defenses

11   to Plaintiff’s Complaint.

12                                     FIRST AFFIRMATIVE DEFENSE
13           Plaintiff has failed to state a claim upon which relief can be granted.

14                                    SECOND AFFIRMATIVE DEFENSE
15           Sunrun had prior express consent, permission or an invitation to place any phone calls at-

16   issue, including to Plaintiff.

17                                     THIRD AFFIRMATIVE DEFENSE
18           Sunrun had an established relationship with the recipients of any phone calls, including with

19   Plaintiff, and such relationship bars Plaintiff’s claim.

20                                    FOURTH AFFIRMATIVE DEFENSE
21           Plaintiff’s claim against Sunrun must be dismissed because Plaintiff has not suffered an

22   injury-in-fact, and therefore, lacks standing to assert or pursue the claim in the Complaint.

23                                     FIFTH AFFIRMATIVE DEFENSE
24           Sunrun alleges that at all times mentioned in the Complaint, Sunrun acted lawfully and

25   within its legal rights, with a good faith belief in the exercise of those rights, and in the furtherance

26   of a legitimate business purpose. Further, Sunrun acted in good faith in the honest belief that the
27   acts, conduct and communications, if any, of Sunrun were justified under the circumstances based

28   on information reasonably available to Sunrun.
                                                      3
                                      DEFENDANTS’ ANSWER TO COMPLAINT
                                            CASE NO. 3:19-CV-02995
           Case 3:19-cv-02995-RS Document 17 Filed 08/19/19 Page 5 of 7



 1                                    SIXTH AFFIRMATIVE DEFENSE
 2             Sunrun alleges that the award of statutory penalties against Sunrun would violate the Due

 3   Process clause of the United States Constitution and constitute excessive fines in violation of the

 4   Eighth Amendment of the United States Constitution.

 5                                  SEVENTH AFFIRMATIVE DEFENSE
 6             Plaintiff’s claim is barred, in whole or in part, by the doctrines of laches, unclean hands, and

 7   waiver.

 8                                   EIGHTH AFFIRMATIVE DEFENSE
 9             Plaintiff’s claim under the TCPA is unconstitutional.

10                                    NINTH AFFIRMATIVE DEFENSE
11             Plaintiff’s claim against Sunrun is barred, in whole or in part, by the TCPA’s “Safe Harbor”

12   provision or other “Safe Harbor” defenses.

13                                    TENTH AFFIRMATIVE DEFENSE
14             Sunrun alleges that by Plaintiff’s conduct, representations, and omissions, upon which

15   Sunrun detrimentally relied, Plaintiff is equitably estopped from asserting any claim for relief

16   against Sunrun.

17                                 ELEVENTH AFFIRMATIVE DEFENSE
18             Sunrun alleges that Plaintiff expressly or impliedly consented to and approved all of the acts

19   and omissions about which Plaintiff now complains. Accordingly, Plaintiff is barred from pursuing

20   the claim alleged in the Complaint.

21                                  TWELFTH AFFIRMATIVE DEFENSE
22             Sunrun alleges that Plaintiff is not entitled to any relief because Sunrun’s conduct did not

23   proximately cause any damages, injury or loss to Plaintiff.

24                                THIRTEENTH AFFIRMATIVE DEFENSE
25             Sunrun alleges that by conduct, representations, and omissions, Plaintiff waived,

26   relinquished, and/or abandoned any claim for relief against Sunrun respecting the matters that are
27   the subject of the Complaint.

28   ///
                                                    4
                                    DEFENDANTS’ ANSWER TO COMPLAINT
                                          CASE NO. 3:19-CV-02995
         Case 3:19-cv-02995-RS Document 17 Filed 08/19/19 Page 6 of 7



 1                             FOURTEENTH AFFIRMATIVE DEFENSE
 2          Plaintiff’s claim against Sunrun is barred because the phone calls that are the subject of the

 3   Complaint constitute commercial speech protected by the First Amendment to the United States

 4   Constitution and the imposition of liability on Sunrun for such phone calls would violate its First

 5   Amendment rights.

 6                               FIFTEENTH AFFIRMATIVE DEFENSE
 7          Plaintiff’s claim is barred because Sunrun did not engage in willful and/or knowing

 8   misconduct.

 9                              SIXTEENTH AFFIRMATIVE DEFENSE
10          Sunrun did not place the alleged phone calls to Plaintiff.

11                            SEVENTEENTH AFFIRMATIVE DEFENSE
12          Sunrun is informed and believes, and on that basis alleges, that granting Plaintiff’s demand

13   would result in unjust enrichment, as Plaintiff would receive more money than she is entitled to

14   receive.

15                             EIGHTEENTH AFFIRMATIVE DEFENSE
16          The alleged injuries and/or damages sustained by Plaintiff are the result of conduct of a

17   person or persons over whom Sunrun exercised no control.

18                             NINETEENTH AFFIRMATIVE DEFENSE
19          Plaintiff has failed to join the necessary and indispensable parties in this action.

20                              TWENTIETH AFFIRMATIVE DEFENSE
21          Sunrun is not liable for any violation, even if one occurred, because the violation was not

22   intentional, and if any violation occurred, it resulted from a bona fide error notwithstanding Sunrun’s

23   maintenance of procedures reasonably adapted to avoid any such error.

24                            TWENTY-FIRST AFFIRMATIVE DEFENSE
25          Sunrun states that it currently has insufficient knowledge or information on which to form a

26   belief as to whether it may have additional, as yet unstated, affirmative defenses available. Sunrun
27   reserves the right to assert additional affirmative defenses in the event that discovery indicates it

28   would be appropriate.
                                                  5
                                  DEFENDANTS’ ANSWER TO COMPLAINT
                                        CASE NO. 3:19-CV-02995
         Case 3:19-cv-02995-RS Document 17 Filed 08/19/19 Page 7 of 7



 1         WHEREFORE, Sunrun prays for judgment as follows:

 2         1.     That Plaintiff take nothing by reason of her Complaint;

 3         2.     That judgment be entered against Plaintiff and in favor of Sunrun;

 4         3.     That Sunrun recover all expenses, costs, and attorneys’ fees in connection with this

 5         lawsuit; and

 6         4.     That the Court grant Sunrun such other and further relief as it deems just and proper.

 7

 8   Dated: August 19, 2019                     Respectfully submitted,
 9                                              KELLEY DRYE & WARREN, LLP
                                                  Lauri A. Mazzuchetti (Pro Hac Vice pending)
10                                                Glenn T. Graham (Pro Hac Vice pending)
                                                  Tahir L. Boykins
11

12                                              By: /s/ Tahir L. Boykins
                                                       Tahir L. Boykins
13                                                     Attorneys for Defendants
14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                               6
                               DEFENDANTS’ ANSWER TO COMPLAINT
                                     CASE NO. 3:19-CV-02995
